UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 6, 2008 Willow Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-49706 80-0034942 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 170 South Warner Road, Suite 300, Wayne, Pennsylvania 19087 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 995-1700 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)On May 6, 2008, Willow Financial Bancorp, Inc. (the “Company”) reassigned Joseph T.
